Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 1 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 2 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 3 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 4 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 5 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 6 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 7 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 8 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 9 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 10 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 11 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 12 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 13 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 14 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 15 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 16 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 17 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 18 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 19 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 20 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 21 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 22 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 23 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 24 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 25 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 26 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 27 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 28 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 29 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 30 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 31 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 32 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 33 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 34 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 35 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 36 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 37 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 38 of 55
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 39 of 55
             Case 8:21-bk-11152-TA                  Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25                                     Desc
                                                    Main Document    Page 40 of 55
 Fill in this information to identify the case:
 Debtor name        Ultimate Towing & Recovery, LLC

 United States Bankruptcy Court for the: CENTRAL DIST. OF CALIFORNIA

 Case number
 (if known)                                                                                                    Check if this is an
                                                                                                                amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:        Income
1.   Gross revenue from business

        None

Identify the beginning and ending dates of the debtor's fiscal year,           Sources of revenue                             Gross revenue
which may be a calendar year                                                   Check all that apply.                          (before deductions
                                                                                                                              and exclusions


From the beginning of the
                                 From    01/01/2021      to   Filing date         Operating a business
fiscal year to filing date:
                                        MM / DD / YYYY                            Other                                              $106,753.00


For prior year:                  From    01/01/2020      to    12/31/2020         Operating a business
                                        MM / DD / YYYY        MM / DD / YYYY      Other                                              $180,000.00


For the year before that:        From    01/01/2019      to    12/31/2019         Operating a business
                                        MM / DD / YYYY        MM / DD / YYYY      Other                                         $1,099,721.00

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

        None

 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
3.   Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
     adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)


        None




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 1
               Case 8:21-bk-11152-TA                   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25                                         Desc
                                                       Main Document    Page 41 of 55
Debtor         Ultimate Towing & Recovery, LLC                                               Case number (if known)
               Name

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider

     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
     adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
     and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
     any managing agent of the debtor. 11 U.S.C. § 101(31).


        None

5.   Repossessions, foreclosures, and returns

     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
     creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
     line 6.


        None

      Creditor's name and address                                  Description of the property                      Date              Value of property
5.1. Santander Consumer USA, Inc.                                  2016 Dodge D5500                                 August 2019           $55,000.00
      Creditor's name
      P.O. Box 961245
      Street


      Fort Worth                        TX       76161
      City                              State    ZIP Code

      Creditor's name and address                                  Description of the property                      Date              Value of property
5.2. Santander Consumer USA, Inc.                                  2018 GMC 3500                                    March 2020            $60,000.00
      Creditor's name
      P.O. Box 961245
      Street


      Fort Worth                        TX       76161
      City                              State    ZIP Code

      Creditor's name and address                                  Description of the property                      Date              Value of property
5.3. Santander Consumer USA, Inc.                                  2017 Dodge Ram 5500                              June 2020             $35,000.00
      Creditor's name
      P.O. Box 961245
      Street


      Fort Worth                        TX       76161
      City                              State    ZIP Code

      Creditor's name and address                                  Description of the property                      Date              Value of property
5.4. Santander Consumer USA, Inc.                                  2014 Dodge 5500                                  March 2020            $20,000.00
      Creditor's name
      P.O. Box 961245
      Street


      Fort Worth                        TX       76161
      City                              State    ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 2
               Case 8:21-bk-11152-TA                   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25                                        Desc
                                                       Main Document    Page 42 of 55
Debtor         Ultimate Towing & Recovery, LLC                                                Case number (if known)
               Name

6.   Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
     an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
     the debtor owed a debt.


        None

 Part 3:        Legal Actions or Assignments
7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity--within 1 year before filing this case.


        None

      Case title                             Nature of case                            Court or agency's name and address                Status of case
7.1. Huerta v. Ultimate                      Wrongful Termination                      Orange County Superior Court
                                                                                       Name                                                 Pending

                                                                                       700 Civic Center Dr.                                 On appeal
                                                                                       Street
                                                                                                                                            Concluded

      Case number
      30202001161540-CU-WT-CJC                                                         Santa Ana                  CA      92701
                                                                                       City                       State   ZIP Code

      Case title                             Nature of case                            Court or agency's name and address                Status of case
7.2. Tillez v. Ultimate                      Persona Injury                            Los Angeles Superior Court
                                                                                       Name                                                 Pending

                                                                                       111 N. Hill St.                                      On appeal
                                                                                       Street
                                                                                                                                            Concluded

      Case number
      20STCV36538                                                                      Los Angeles                CA      90012
                                                                                       City                       State   ZIP Code

8.   Assignments and receivership

     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

        None

 Part 4:        Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

        None

 Part 5:        Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

        None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
                Case 8:21-bk-11152-TA                 Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25                                       Desc
                                                      Main Document    Page 43 of 55
Debtor          Ultimate Towing & Recovery, LLC                                            Case number (if known)
                Name


 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.


         None

         Who was paid or who received the transfer?            If not money, describe the property              Dates                Total amount
                                                               transferred                                                           or value
 11.1. Totaro & Shanahan                                       Plus Fiing fee, Fat Fee                          8/25/2020               $22,000.00

         Address

         P.O. Box 789
         Street


         Pacific Palisades            CA      90272
         City                         State   ZIP Code

         Email or website address



         Who made the payment, if not debtor?



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.


         None

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.


         None

 Part 7:          Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

         Does not apply




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
             Case 8:21-bk-11152-TA                     Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25                                       Desc
                                                       Main Document    Page 44 of 55
Debtor       Ultimate Towing & Recovery, LLC                                                Case number (if known)
             Name


 Part 8:        Health Care Bankruptcies
15. Health Care bankruptcies

     Is the debtor primarily engaged in offering services and facilities for:

      diagnosing or treating injury, deformity, or disease, or

      providing any surgical, psychiatric, drug treatment, or obstetric care?

        No. Go to Part 9.
        Yes. Fill in the information below.

 Part 9:        Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

        No.
        Yes. State the nature of the information collected and retained

                Does the debtor have a privacy policy about that information?
                 No.
                 Yes.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

        No. Go to Part 10.
        Yes. Does the debtor serve as plan administrator?
               No. Go to Part 10.
               Yes. Fill in below:
 Part 10:       Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.


        None

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

        None

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

        None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 5
             Case 8:21-bk-11152-TA                     Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25                                      Desc
                                                       Main Document    Page 45 of 55
Debtor       Ultimate Towing & Recovery, LLC                                                Case number (if known)
             Name


 Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


        None

 Part 12:       Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

 Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
  the medium affected (air, land, water, or any other medium).


 Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
  formerly owned, operated, or utilized.

 Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
  similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

        No
        Yes. Provide details below.

Case title                                    Court or agency name and address               Nature of the case                      Status of case
Huerta v. Ultimate                            Worker's Compenation
                                              Name
                                                                                             Wrongful Termination                     Pending
                                                                                                                                      On appeal
                                              Street                                                                                  Concluded
Case number
ULWC914471-003
                                              City                       State   ZIP Code

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

        No
        Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

        No
        Yes. Provide details below.

 Part 13:       Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

        None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 6
              Case 8:21-bk-11152-TA                   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25                                        Desc
                                                      Main Document    Page 46 of 55
Debtor        Ultimate Towing & Recovery, LLC                                               Case number (if known)
              Name

26. Books, records, and financial statements

     26a.   List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                None

                Name and address                                                                    Dates of service

       26a.1. Tony Alvarez                                                                          From        2014          To     Present
                Name
                640 N. Tustin Ave. #104
                Street


                Santa Ana                                     CA
                City                                          State       ZIP Code

     26b.   List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
            statement within 2 years before filing this case.

                None

     26c.   List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                None

                Name and address                                                                 If any books of account and records are
                                                                                                 unavailable, explain why
         26c.1. Amber Flores
                Name
                8181 Westminister Ave.
                Street


                Garden Grove                                  CA          92683
                City                                          State       ZIP Code

     26d.   List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
            financial statement within 2 years before filing this case.

                None

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

         No.
         Yes. Give the details about the two most recent inventories.

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
    or other people in control of the debtor at the time of the filing of this case.


Name                                     Address                                      Position and nature of any interest          % of interest, if any

Amber Flores                             144 N. Parker St.                            Manging Member                                       50%
                                         Orange, CA 92868
Jose Flores                              3807 E. Silverleaf Ave.                      Member                                               50%
                                         Orange, CA 92869
29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
    members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

         No
         Yes. Identify below.

Name                                     Address                                      Position and nature of        Period during which position
                                                                                      any interest                  or interest was held




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 7
                Case 8:21-bk-11152-TA                 Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25                                     Desc
                                                      Main Document    Page 47 of 55
Debtor          Ultimate Towing & Recovery, LLC                                           Case number (if known)
                Name

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

         No
         Yes. Identify below.

         Name and address of recipient                Amount of money or description           Dates            Reason for
                                                      and value of property                                     providing the value


 30.1. Amber Flores                                   Payment                                  1/1/2020 to      In lieu of Salary
         Name                                         $4,500.00                                the present
         144 N. Parker St.
         Street


         Orange                  CA      92868
         City                    State   ZIP Code

         Relationship to debtor
         Managing Member

         Name and address of recipient                Amount of money or description           Dates            Reason for
                                                      and value of property                                     providing the value


 30.2. Jose Flores                                    Payment                                  1/1/2020 to      In lieu of salary
         Name                                         $4,500.00                                Present
         3807 W. Silveleaf Ave.
         Street


         Orange                  CA      92868
         City                    State   ZIP Code

         Relationship to debtor
         Member

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

         No
         Yes. Identify below.

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

         No
         Yes. Identify below.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 8
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 48 of 55
         Case 8:21-bk-11152-TA           Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                                         Main Document    Page 49 of 55
                                  UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                         SANTA ANA DIVISION
In re: Ultimate Towing & Recovery, LLC                       CASE NO
                                                             CHAPTER   11


                                  BUSINESS INCOME AND EXPENSES




                       See attached budget
     Case 8:21-bk-11152-TA        Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25         Desc
                                  Main Document    Page 50 of 55

 1

 2

 3                                  Ultimate Towing & Recovery LLC
 4
                           12 Month Projections June 2021 – May 2022
 5
                          June        July      August    Sept       Oct       Nov
 6     Gross Sales        28000       28000     28000     28000      28000     28000

 7
       Expenses
 8       Veh 1 Payment    1150        1150      1150      1150       1150      1150
         Veh 2 Payment    1320        1320      1320      1320       1320      1320
 9
         Veh 3 Payment    850         850       850       850        850       850
10       Veh 34Payment    944         944       944       944        944       944
         Tires            400         400       400       400        400       400
11
         Oil              150         150       150       150        150       150
12       Brakes           400         400       400       400        400       400
         Fuel             5000        5000      5000      5000       5000      5000
13
         Insurance        5000        5000      5000      5000       5000      5000
14       Filters          225         225       225       225        225       225
         Sensors          100         100       100       100        100       100
15
         Fluids           100         100       100       100        100       100
16       Straps           50          50        50        50         50        50
         Registration     250         250       250       250        250       250
17
       Payroll            3520        3520      3520      3520       3520      3520
18       Jose             6500        6500      6500      6500       6500      6500
       Meals              200         200       200       200        200       200
19     Dental Ins.        200         200       200       200        200       200
20     Payment to         901         901       901       901        901       901
       Unsecureds
21                        27260       27260     27260     27260      27260     27260

22
       Total Income       28000       28000     28000     28000      28000     28000
23     (Total Expenses)   (27260)     (27260)   (27260)   (27260)    (27260)   (27260)
       Monthly Net         740        740       740       740        740       740
24

25

26

27

28

                                                   23
     Case 8:21-bk-11152-TA       Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25    Desc
                                 Main Document    Page 51 of 55

 1

 2                       Dec       Jan     Feb       March     April     May
      Gross Sales        40000     40000   40000     40000     40000     40000
 3

 4    Expenses
        Veh 1 Payment    1150      1150    1150      1150      1150      1150
 5
        Veh 2 Payment    1320      1320    1320      1320      1320      1320
 6      Veh 3 Payment    850       850     850       850       850       850
        Veh 4 Payment    944       944     944       944       944       944
 7
        Tires            500       500     500       500       500       500
 8      Oil              200       200     200       200       200       200
        Brakes           450       450     450       450       450       450
 9
        Fuel             7400      7400    7400      7400      7400      7400
10      Insurance        8000      8000    8000      8000      8000      8000
        Filters          100       100     100       100       100       100
11
        Sensors          100       100     100       100       100       100
12      Fluids           100       100     100       100       100       100
        Straps           50        50      50        50        50        50
13
        Registration     250       250     250       250       250       250
14    Payroll            9500      9500    9500      9500      9500      9500
        Jose             6500      6500    6500      6500      6500      6500
15
      Meals              200       200     200       200       200       200
16    Dental Ins.        200       200     200       200       200       200
      Payment to         901       901     901       901       901       901
17    Unsecureds
18                       38305     38305   38305     38305     38305     38305

19    Total Income       40000   40000     40000     40000     40000     40000
20    (Total Expenses)   (38305) (38305)   (38305)   (38305)   (38305)   (38305)
      Monthly Net         1695   1695      1695      1695      1695      1695
21

22

23

24

25

26

27

28

                                               24
         Case 8:21-bk-11152-TA                             Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25                                        Desc
                                                           Main Document    Page 52 of 55
B2030 (Form 2030) (12/15)
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                       SANTA ANA DIVISION
In re Ultimate Towing & Recovery, LLC                                                                              Case No.

                                                                                                                   Chapter    '"'"1"""1 ______


                     DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

   For legal services, I have agreed to accept.. ................................. .............................         $22,000.00
   Prior to the filing of this statement I have received ........................ .............................          $22,000.00
   Balance Due........                                                                                                         $0.00
2. The source of the compensation paid to me was:
             621   Debtor                        D    Other (specify)

3. The source of compensation to be paid to me is:
             621   Debtor                        D     Other (specify)

4. @ I have not agreed to share the above-disclosed compensation with any other person unless they are members and
     associates of my law firm.

   D     I have agreed to share the above-disclosed compensation with another person or persons who are not members or
         associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
         compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

   a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
   bankruptcy;

   b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

   c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 53 of 55
Case 8:21-bk-11152-TA                    Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25                                            Desc
                                         Main Document    Page 54 of 55



 [ Attorney or Party name, Address, Telephone and Fax Numbers� and              FOR COURT USE ONLY
 j California State Bar No. & Email Address

   Totaro & Shanahan
   Michael R. Totaro 102229
 I P.O. Box 789
   Pacific Palisades, CA 90272


  (800) 541-2802 FAX (310) 496-1260
  Ocbkatty@aol.com

  □     Debtor(s) appearing without attorney
 l�     Attorney for Debtor

                                                 UNITED STATES BANKRUPTCY COURT
                                                  CENTRAL DISTRICT OF CALIFORNIA

   In re:
                                                                                 CASE NO:
  Ultimate Towing & Recovery, LLC
                                                                                 Chapter 11




                                                                                           VERIFICATION OF MASTER
                                                                                          MAILING LIST OF CREDITORS
                                                                               >--
                                                                                                [LBR 1007-1(d)] _ _


                                                                  Debtor(s)




 Pursuant to LBR 1007-1(a), the Debtor, or the Debtor's attorney if applicable, certifies under
 penalty of perjury that the master mailing list of creditors filed in this bankruptcy case, consisting
 of
    1    sheet(s) is complete, correct, and consistent with         Debt r's schedules and I/we assume all
 responsibility for errors and omissions.

  Date:     May 2, 2021

 Date:      May 2, 2021
                                                                              Signature of Debtor 2 Uoint debtor) (if applicable)
 Date:      May 2, 2021                                                       /s/ Michael R. Totaro
                                                                              Signature of Attorney for Debtor (if applicable)




    This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California
 December 2015                                                                                       F
 1007-1.MAILING.LIST.VERIFICATION
Case 8:21-bk-11152-TA   Doc 1 Filed 05/04/21 Entered 05/04/21 11:38:25   Desc
                        Main Document    Page 55 of 55
